This court held, that such license could afford the defendant no protection, as the excise commissioners had no authority to sanction the sale of liquor in the town of Romulus, except by a resident of that town. That he was properly prosecuted in Tates county, as for purposes of criminal jurisdiction, any offense committed within five hundred yards of the county fine was committed within the county of Tates. That there was no error in permitting a general verdict, as the offense in each of the several counts was the same.
And the judgment of the sessions was affirmed.